DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 16-17, in the reply filed on 10/25/21 is acknowledged.
Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/25/21.

Claim Objections
Claim 16 is objected to because of the following informalities:  on line 6, applicant should recite “a” before “sulfur-containing component stream”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
With regard to claims 16-17, applicant first recites “a gaseous top product stream” in the second bullet point; then recites “the top gaseous product stream” in the third bullet point; “the top gas product stream” in the third bullet point”. Applicant must amend all these limitations to recite the same words and use consistent antecedent basis between these phrases.
With regard to claims 16-17, in the last paragraph “the gas stream used for stripping” lacks antecedent basis. First this can potentially be confused with “a gaseous top product stream” due to the issues set forth above; additionally this appear to be a different stream without antecedence in the claim. Applicant can recite “a stripping gas stream used for stripping” to overcome this rejection.
With regard to claim 16, in the last paragraph, the recitation “a further treatment outside the process” renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "a further treatment outside the process"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). 
With regard to claim 17, the recitations of this claim are unclear as to whether they encompass, or happen before, the recitation of claim 16 “a further treatment outside the process”. Applicant should clarify how these limitations relate to those limitations of claim 16 of “a further treatment outside the process”.
With regard to claim 17, “the gas mixture” does not have clear antecedent basis; it appears applicant should recite “the gas mixture stream” to overcome this rejection.
With regard to claim 17, “the liquid phase” lacks clear antecedent basis and should recite “the condensed liquid phase” for antecedence to claim 16.
With regard to claim 17, “the top product stream” lacks clear antecedent basis and should recite “the gaseous top product stream” for antecedence to claim 16.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohl et al (“Gas Purification”, “Gas Purification”, 28 August 1997 (1997-08-28), GULF PUBLISHINJG COMPANY, HOUSTON TEXAS, XP055464432, pp. 189-190, 196) taken in combination Rojey et al (US 5,782,958).
With regard to claim 16, Kohl teaches a process for separation of sulfur components from methanol (see pp. 189-190, 196, acid gas including H2S) comprising introducing the liquid phase comprising mainly methanol into distillation column (“Amine Regenerator”), distilling the liquid phase to separate off a sulfur containing component stream and discharging the sulfur-containing component 
However Kohl is silent to the further components of the acid gas as comprising mercaptans and COS.
Rojey teaches a process for deacidification and stripping of a stream where methanol is comprised in the stream (see title, abstract), Rojey teaches the process is successful in separating impurities including COS, mercaptans and H2S in the gas stream (see C10:L35-39); Rojey teaches the process comprising gaseous overheads from distillation column C2 are condensed E4 and separated B2, with liquid via line 42 being further stripped B20 to remove gaseous components and return the reflux to column C2 (see Fig 1, C2:L30-C3:L15).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that that methanol separation process of Kohl would be enhanced and successful for the desirable removal of COS and mercaptans in addition to the H2S as taught by Kohl because Kohl does not mention further acid components, however in a substantially related distillation and stripping reflux process Rojey teaches the process is successful in removing acid gas impurities including COS and mercaptans from a methanol stream (Rojey C10:L35-39), and therefore teaches that 
With regard to claim 17, Rojey teaches wherein acid gases evolved from distillation column D1 evacuated via line 11 are further stripped in stripping separator B20 and the liquid via line 43 combined in line 7 as reflux to distillation column C2 (see Fig 1, C2:L30-67).
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cialkowski et al (US 5,346,593) teaches a methanol refining method. Hochgesand et al (US 3,505,784) teaches an acid gas scrubbing process. Weiss (US 2013/0139687) teaches an acid gas removal process from an alcohol synthesis process. Dowdle et al (US 10,940,432 and US 10,933,367) teaches H2S separation processes. Sieder et al (US 8,529,857) teaches an acid gas removal method. Mak (US 8,377,403) teaches mercaptan removal from feed gases. Cadours et al (US 8,206,489) teaches acid gas removal method. Magne-Drisch et al (US 7,803,271) teaches H2S removal method. Haut et al (US 5,062,270) teaches reflux removal method. Sarron et al (US 10,960,349) teaches a gas separation system with reflux stripping. Congdon et al (US 2,549,290) teaches methanol purification method.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MILLER/Primary Examiner, Art Unit 1772